Exhibit 10.1

Execution Copy

INCREMENTAL AMENDMENT

INCREMENTAL AMENDMENT, dated as of February 13, 2015 (this “Amendment”), by and
among MORGAN STANLEY SENIOR FUNDING, INC. (the “Incremental Revolving Lender”),
M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC., a Delaware corporation (the
“Borrower”) and GOLDMAN SACHS BANK USA (“GS”), as administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement referred to
below.

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of May 8,
2014 (as amended, restated, supplemented or modified from time to time, the
“Credit Agreement”), among the Borrower, each Lender from time to time party
thereto and GS as the Administrative Agent, the Collateral Agent, the Swing Line
Lender and an L/C Issuer (capitalized terms used but not defined herein having
the meanings provided in the Credit Agreement);

WHEREAS, pursuant to Section 2.14 of the Credit Agreement and subject to the
terms and conditions contained herein, the Borrower has requested, and the
Incremental Revolving Lender has agreed to provide, an increase to the Revolving
Credit Commitments in the amount of $30,000,000;

WHEREAS, subject to the terms and conditions of the Credit Agreement and this
Amendment, the Incremental Revolving Lender shall become a Revolving Credit
Lender under the Credit Agreement pursuant to this Amendment; and

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1 Revolving Commitment Increase. Subject to the terms and conditions set
forth herein, each party hereto acknowledges and agrees that (a) the Revolving
Credit Commitments shall be increased by $30,000,000 on the Incremental
Amendment Effective Date (as defined below) (such increase in commitments, the
“Revolving Credit Commitment Increase”), (b) from and after the Incremental
Amendment Effective Date (i) the aggregate amount of Revolving Credit
Commitments shall be $130,000,000, (ii) the Incremental Revolving Lender shall
have a Revolving Credit Commitment of $30,000,000 and (iii) the Incremental
Revolving Lender shall for all purposes be deemed a Revolving Credit Lender,
(c) for the avoidance of doubt, the Incremental Revolving Lender’s Revolving
Credit

Commitments shall be of the same Class and subject to identical terms
(including, without limitation, with respect to the Applicable Rate, Maturity
Date and commitment fees) as the Revolving Credit Commitments existing
immediately prior to giving effect to this Amendment and (d) the Borrower has
elected to use clause (a) of the definition of “Available Incremental Amount” to
effectuate the increase in Revolving Credit Commitments contemplated hereby.

Furthermore, the Incremental Revolving Lender, by delivering its signature page
to this Amendment on the Incremental Amendment Effective Date, (i) confirms that
it has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Revolving Credit
Lender.



--------------------------------------------------------------------------------

Section 2 Amendments to Credit Agreement. The Credit Agreement is hereby amended
as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the last
sentence contained in the definition of “Revolving Credit Commitment” and
substituting in lieu thereof the following:

“The aggregate amount of the Revolving Credit Commitments on the Incremental
Amendment Effective Date is $130,000,000 (subject, for the avoidance of doubt,
to the Alternative Currency Limit with respect to any Outstanding Amount
denominated in an Alternative Currency).”

(b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition in the appropriate alphabetical order:

““Incremental Amendment Effective Date” means February 13, 2015.”

(c) Schedule 2.01 to the Credit Agreement is hereby amended by deleting the
first table contained therein and substituting in lieu thereof the following
table:

 

Lender

   Revolving Credit Commitment  

Goldman Sachs Bank USA

   $ 45,000,000   

Bank of America, N.A.

   $ 30,000,000   

Morgan Stanley Senior Funding, Inc.

   $ 30,000,000   

RBS Citizens, N.A.

   $ 25,000,000   

Section 3 Conditions to Effectiveness. This Amendment and the obligations of the
Incremental Revolving Lender to provide its Revolving Credit Commitments shall
become effective on the date hereof (such date, the “Incremental Amendment
Effective Date”) upon satisfaction (or, with respect to Sections 3(a)(ii),
(iii) and (iv) only, waiver by the Administrative Agent) of each of the
following conditions:

(a) The Administrative Agent shall have received the following, each of which
shall be originals, facsimiles or copies in .pdf form by electronic mail
(followed promptly by originals):

(i) the Borrower’s counterpart signature page to this Amendment;

(ii) each Guarantor’s counterpart signature page to the acknowledgment attached
to this Amendment;

 

-2-



--------------------------------------------------------------------------------

(iii) a customary opinion from Ropes & Gray LLP, counsel to the Loan Parties;
and

(iv) such certificates of good standing or status (to the extent that such
concepts exist) from the applicable secretary of state (or equivalent authority)
of the jurisdiction of organization of each Loan Party, a certificate of
customary resolutions or other customary action of each Loan Party, a customary
certificate of a Responsible Officer of each Loan Party and an incumbency
certificate of each Loan Party evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is a party or is to be a party on the Incremental Amendment Effective
Date.

(b) Immediately before and immediately after giving effect to this Amendment, no
Event of Default shall exist.

(c) Immediately before and immediately after giving effect to this Amendment,
all Specified Representations shall be true and correct in all material
respects; provided that, to the extent that such Specified Representations
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that, any
Specified Representation that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects.

(d) The Administrative Agent shall have received payment of all expenses
required to be paid or reimbursed by any Loan Party under or in connection with
this Amendment, including those expenses set forth in Section 10 hereof, in each
case, to the extent invoiced in reasonable detail prior to the date hereof.

Other than the conditions set forth in this Section 3, there are no other
conditions (express or implied) to the Incremental Amendment Effective Date. For
purposes of determining compliance with the conditions specified in this
Section 3, to the extent the Incremental Revolving Lender has signed this
Amendment, it shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required hereunder to be
consented to or approved by or acceptable or satisfactory to the Incremental
Revolving Lender under this Amendment unless the Administrative Agent shall have
received notice from the Incremental Revolving Lender prior to the Incremental
Amendment Effective Date specifying its objection thereto.

Section 4 Representations and Warranties. Each of the Loan Parties represents
and warrants to the Administrative Agent, the Lenders and the Incremental
Revolving Lender that this Amendment has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

-3-



--------------------------------------------------------------------------------

Section 5 Counterparts.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means (including in .pdf format) shall
be effective as delivery of a manually executed counterpart of this Amendment.

Section 6 Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

Section 7 Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 8 Reaffirmation.

(a) The Borrower hereby expressly acknowledges the terms of this Amendment and
acknowledges that the Revolving Credit Commitment Increase constitutes
Obligations under the Credit Agreement, and reaffirms, as of the date hereof,
(i) the covenants and agreements contained in each Loan Document to which it is
a party, as in effect immediately after giving effect to this Amendment and the
transactions contemplated hereby, and (ii) its grant of Liens on the Collateral
to secure the Obligations pursuant to the Collateral Documents to which it is a
party.

(b) Each Guarantor, by signing the acknowledgment attached to this Amendment, in
its capacity as a Guarantor under the Guaranty to which it is a party,
acknowledges and agrees that the Revolving Credit Commitment Increase
constitutes Obligations under the Credit Agreement and that the guarantee
contained in the Guaranty is, and shall remain, in full force and effect
immediately after giving effect to this Amendment and reaffirms, as of the date
hereof, (i) the covenants and agreements contained in each Loan Document to
which it is a party, as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby, and (ii) its grant of Liens
on the Collateral to secure the Obligations pursuant to the Collateral Documents
to which it is a party.

Section 9 Effect of Amendment; References to the Credit Agreement;
Miscellaneous.

Except as expressly set forth herein, this Amendment (a) shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and (b) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect as amended
by this Amendment (as applicable). All references to the Credit Agreement in any
document, instrument, agreement, or writing shall from and after the Incremental
Amendment Effective Date be deemed to refer to the Credit Agreement as amended
hereby, and, as used in the Credit Agreement, the terms “Agreement,” “herein,”
“hereafter,” “hereunder,” “hereto” and words of similar import shall mean, from
and after the Incremental Amendment Effective Date, the Credit Agreement as
amended hereby.

 

-4-



--------------------------------------------------------------------------------

Section 10 Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment to
the extent required under Section 10.04 of the Credit Agreement.

[Signature Pages Follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC. By: LOGO [g915750dsp001.jpg]
Name:    Robert McMullan Title:      Senior Vice President and Chief
               Financial Officer

[Incremental Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Administrative Agent

By: LOGO [g915750dsp002.jpg] Name: Anisha Malhotra Title: Authorized Signatory

[Incremental Amendment]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as the Incremental Revolving Lender

By: LOGO [g915750dsp003.jpg] Name: Jon Rauen Title: Authorized Signatory

[Incremental Amendment]



--------------------------------------------------------------------------------

Acknowledged and agreed with respect to Section 8(b) of the Amendment to which
this acknowledgment is attached by: M/A-COM AUTO SOLUTIONS INC. By: LOGO
[g915750dsp001.jpg] Name:    Robert McMullan Title:      Senior Vice President
and Chief                Financial Officer

 

M/A-COM TECHNOLOGY SOLUTIONS INC. By: LOGO [g915750dsp001.jpg] Name:    Robert
McMullan Title:      Senior Vice President and Chief                Financial
Officer

 

MINDSPEED TECHNOLOGIES, INC. By: LOGO [g915750dsp001.jpg] Name:    Robert
McMullan Title:      Senior Vice President and Chief                Financial
Officer

 

NITRONEX, LLC By: LOGO [g915750dsp001.jpg] Name:    Robert McMullan
Title:      Senior Vice President and Chief                Financial Officer



--------------------------------------------------------------------------------

BINOPTICS CORPORATION By: LOGO [g915750dsp001.jpg] Name:    Robert McMullan
Title:      Senior Vice President and Chief                Financial Officer